                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Michele Nietz,                                  )
                                                )
                 Plaintiff,                     )       ORDER
                                                )
       vs.                                      )
                                                )
B & G Roustabout Service, LLC,                  )       Case No. 1:19-cv-006
                                                )
                 Defendant.                     )


       On October 16, 2019, the parties filed a Stipulation to Extend Deadlines in

Scheduling/Discovery Plan. The court ADOPTS the parties’ stipulation (Doc. No. 24). The pretrial

deadlines shall be amended as follows:

       1.        The parties shall have until January 29, 2020, to complete fact discovery and to file

                 discovery motion.

       2.        The parties shall have until January 29, 2020 to provide the names of expert

                 witnesses and complete reports under Rule 26(a)(2)

       3.        The parties shall have until February 28, 2020 to complete discovery depositions of

                 expert witnesses;

       4.        The parties shall have until April 27, 2020 to file other dispositive motions;

       5.        The parties shall have until May 28, 2020 (at least 60 days before trial) to complete

                 depositions taken for presentation at trial.

The final pretrial conference scheduled for April 13, 2020, shall be rescheduled for August 10, 2020,

at 9:00 a.m by telephone. To participate on the conference, counsel should call Tel. No. (877) 810-

9415 and enter access code 8992581. The jury trial scheduled for April 27, 2020, shall be


                                                    1
rescheduled for August 24, 2020 at 9:00 a..m in Bismarck. A five (5) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 18th day of October, 2019.
                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court




                                                2
